


 HR 2765 ENR: To designate the facility of the United

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the First SessionBegun and held
		at the City of Washington on Thursday, the fourth day of January, two thousand
		and seven
		H. R. 2765
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 44 North Main Street in Hughesville,
		  Pennsylvania, as the Master Sergeant Sean Michael Thomas Post
		  Office.
	
	
		1.Master Sergeant Sean Michael
			 Thomas Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 44 North Main Street in Hughesville, Pennsylvania, shall be
			 known and designated as the Master Sergeant Sean Michael Thomas Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Master
			 Sergeant Sean Michael Thomas Post Office.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
